403 Pa. 436 (1961)
Mantz, Appellant,
v.
Rufft.
Supreme Court of Pennsylvania.
Argued March 22, 1961.
May 2, 1961.
*437 Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
George S. Goldstein, for appellants.
David J. Armstrong, with him Dickie, McCamey, Chilcote and Robinson, for appellee.
OPINION PER CURIAM, May 2, 1961:
The judgment is affirmed on the opinion of Judge NIXON, of the court below.
The points presented by appellants have no merit. One was raised here that was not raised before the court below. It concerned the appeal of the husband plaintiff, the point of it being that he got no compensation for the damage to his car. The wife was driving it for her own purposes and was injured, but the jury found for the defendant, saying in a special finding that both drivers were negligent. Since the point about the rights of the husband was not raised on motion for a new trial below, we will not consider it here: Enfield v. Stout, 400 Pa. 6 (1960), 161 A. 2d 22.
Mr. Justice MUSMANNO dissents.